DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9-10, 12-15, 17 and 19-10 are rejected under 35 U.S.C. 103 as being unpatentable over Loza (U.S. Patent Application Publication No. 20050278777 A1), in view of Bansal (U.S. Patent Application Publication No. 20200067949 A1 ) and further in view of Dupont et. al. (U.S. Patent Application Publication No. 20090307753 A1), hereinafter Dupont.

Regarding claim 1, Loza discloses A method for reducing network threats (Par. [0013], In accordance with another aspect, the invention provides a method of providing a warning of an insecure network connection between a client device and a server), the method comprising: 
2receiving, by a processing device, a request to access a known network (Par. [0048], In a number of situations, a program or agent on the remote user's machine (i.e. processing device) may automatically connect to a security scanner upon the user's attempt (i.e. request) to connect to the corporate server.); 
3scanning, by the processing device, a remote network through which access to the 4known network is to be established (Par. [0040], Network connected machine starts assessing security of its own external network connectivity by using its built-in scanner (S).), wherein the scanning is configured to identify an unsecure 5network element on the remote network (Par. [0041], The built-in security scanner identifies a number and a severity level of discovered, if any, security vulnerabilities for this particular machine's external network connection.); 
6denying, by the processing device, access to the known network (Par. [0042], Based on a security policy, an agent (A) installed on this particular machine that is connected to the Internet/network may notify a user that this particular location that is used to connect to the Internet/network is insecure, or prevent user's machine to establish any network connection.); and 
Loza discloses a method of scanning a remote network for vulnerabilities and denying access to a known network if vulnerabilities are found. Loza fails to explicitly disclose that the vulnerabilities is relate to at least one unsecured network element. 
However, Bansal teaches identifying at least one unsecure network element on the 7remote network (Par. [0014], The application discovers all hosts on the network and uses a cloud service such as via a cloud-based system to detect potentially malicious IOTs with known vulnerabilities. Based on an enterprise policy or user's preferences, the solution can alert if any IOT device tries to communicate with the user's device or if the user's device itself broadcasts services running on the device such as screen sharing/file sharing).
Loza and Bansal are analogous references to the claimed invention as they both pertain to a method of scanning a network and identifying vulnerabilities. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Loza using the method of identifying an unsecured network element as taught by  of Bansal. Such modification enables protecting the known network since attackers can gain access to secured networks through an unsecured network element on a remote network that a user is using to connect to the secured network.
The combination of Loza and Bansal teaches a method of scanning a network and identifying an unsecure element. The combination fails to teach the actions to be taken if no vulnerabilities are discovered. 
However, Dupont teaches 8based at least in part upon on failure to identify any unsecure network element on 9the remote network (Fig. 7, block 705), requesting a grant of access from the known network to the processing 10device (Par. [0060], A successful scan 705 is accompanied by host characteristics that identify the client host to NACS (i.e. requesting access). 715. RAD & agent information is combined to create a host identity 720. NACS commands the RAD to remove the filters for the affected session 725 and the process continues to post-connect monitoring of FIG. 8).  
Loza, Bansal and Dupont are analogous references to the claimed invention as they pertain to a method of scanning a network and identifying vulnerabilities. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Loza and Bansal using the method of requesting access to a network after the scanning confirms that there are no unsecured elements in the network. Such modification will reduce network threats since the network where remote access is requested from is confirmed to be secure.

1 	Regarding claim 2, The combination of Loza, Bansal and Dupont teaches the method of claim 1, 
The combination teaches a method of scanning a remote network and granting access to a known network if no vulnerabilities are detected. The combination does not teach presenting a correct authorization credential.
However, Dupont further teaches wherein access by the processing device to the 2known network is granted (Par. [0060], NACS commands the RAD to remove the filters for the affected session 725 and the process continues to post-connect monitoring of FIG. 8.) upon a combination of the requesting a grant of access from the 3known network to the processing device (Par. [0060], subsequent to a successful scan process. A successful scan 705 is accompanied by host characteristics that identify the client host to NACS) and a correct authorization credential presented by the 4processing device to the known network (Par. [0047], If authentication 310 is successful 325, the process flows to capture user identity 335, capture RAD location 340, and determine authorization 345. The process continues to role check of FIG. 4. In each case, RADIUS is used to provide authentication for connecting users and to integrate RAD with NACS.).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combined teaching of Loza, Bansal and Dupont in claim 1 by using the method of presenting authorization credential as taught by Dupont. Such modification will further reduce the threat to the known network since both the user/device and the network from which connection is requested from are authenticated.

Regarding claim 3, The combination of Loza, Bansal and Dupont teaches the method of claim 1,1the Thdfd
The combination teaches scanning a network to detect an unsecured network element. The combination does not explicitly teach the unsecured element is an IoT device.
However, Bansal further teaches wherein the unsecure network element is an 2Internet of Things (IoT) device (Par. [0014], The application discovers all hosts on the network and uses a cloud service such as via a cloud-based system to detect potentially malicious IOTs with known vulnerabilities.).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combined teaching of Loza, Bansal and Dupont in claim 1 by using the method of detecting an unsecured IoT device in a network as taught by Bansal. IoT devices are abundant in many remote networks, and preventing threat from such devices will increase the security of a known network.

Regarding claim 4, The combination of Loza, Bansal and Dupont teaches the method of claim 1,
Loza further discloses wherein administration of the processing device (i.e. The benefit of this method would be that the IT administrator would not need to manually install the security measure on the machine, but by setting the policy could require it prior to granting access (i.e. administering the processing device)) and the known network (This would enable an IT administrator to set a policy, so as to automatically prevent access further into a network (i.e. administration of network)) is controlled by a common administration entity (IT administrator).  

Regarding claim 6, The combination of Loza, Bansal and Dupont teaches the method of claim 1, 
The combination taches a method of denying access to a known network if unsecured network elements are discovered in a remote network. The combination does not teach mitigating the vulnerabilities and requesting access.
However, Dupont further teaches the method further comprising: 
 mitigating a security issue of the unsecure network element (Par. [0058], Users may be required 620 to disconnect to remediate 630 or remediate from the restricted network while still connected 625); and 
based at least in part upon mitigating the security issue of the unsecure network element (Par. [0058], Once remediation is complete,), requesting a grant of access from the known network to the processing device (Par. [0058], user returns to scanning by policy step 605. If the user does disconnect to remediate, he then returns to the steps of FIG. 2 with another connect attempt (i.e. requesting grant of access).).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combined teaching of Loza, Bansal and Dupont in claim 1 by using the method of mitigating vulnerabilities and requesting access as taught by Dupont. Such modification will enable to selectively allow users to connect to a known network if vulnerabilities are mitigated and not permanently block them.

Regarding claim 9, The combination of Loza, Bansal and Dupont teaches the method of claim 1, 
The combination taches a method of granting access to a known network if no unsecured network elements are discovered in a remote network. The combination does not teach scanning the remote network after access has been granted.
However, Dupont further teaches the method further comprising: 
2using, by the processing device, a network connection between the processing 3device and the known network (Fig. 7, Par. [0060], A successful scan 705 is accompanied by host characteristics that identify the client host to NACS. 715. RAD & agent information is combined to create a host identity 720. NACS commands the RAD to remove the filters for the affected session 725 (i.e. using network connection) and the process continues to post-connect monitoring of FIG. 8); and 
4while using the network connection between the processing device and the known 5network (Par. [0061],  FIG. 8 is a simplified flow chart of an embodiment of post-connect monitoring 800), scanning, by the processing device, the remote network through which access to the 6known network is established (Par. [0061], Passive monitoring 805 determines the client state 810 within NACS and involves optional periodic vulnerability scanning 815 where a client may be marked at-risk 820), wherein the scanning is configured to identify an unsecure 7network element on the remote network (Par. [0061], Again, if a client fails a security compliance scan or is found to be disabled 810, it proceeds to be filtered or disconnected 825.).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combined teaching of Loza, Bansal and Dupont in claim 1 by using the method of scanning a network after access has been granted as taught by Dupont. Such modification will further reduce threat to a known network by continuously monitoring a remote network and identifying potential vulnerabilities that might arise after access has been granted.

Regarding claim 10, The combination of Loza, Bansal and Dupont teaches the method of claim 9, 
The combination taches a method of continuously monitoring a remote network after access has been granted. The combination fails to teach disconnecting the processing device if vulnerabilities are discovered.
However, Dupont further teaches the method further comprising: 
2upon identifying an unsecure network element on the remote network while using 3the network connection between the processing device and the known network (Par. [0061], Passive monitoring 805 determines the client state 810 within NACS and involves optional periodic vulnerability scanning 815 where a client may be marked at-risk 820.), disconnecting, 4by the processing device, the processing device from the known network (Par. [0061], If a client is marked at risk, it may be disconnected or have filters reapplied to its session 825. Again, if a client fails a security compliance scan or is found to be disabled 810, it proceeds to be filtered or disconnected 825.).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combined teaching of Loza, Bansal and Dupont in claim 9 by using the method of disconnecting a device from a known network when vulnerabilities are discovered as taught by Dupont. Such modification allows reducing threats to known network by isolating vulnerable devices.

Regarding claim 12, Loza discloses A system comprising (Par. [0010], a system for enforcing secure network connection for remote/mobile users comprises:): 
 a processing resource (Par. [0010], an agent installed on a machine connected to the network and accepting connections from remote users); 
6receive a request to access a known network (Par. [0048], In a number of situations, a program or agent on the remote user's machine (i.e. processing device) may automatically connect to a security scanner upon the user's attempt (i.e. request) to connect to the corporate server.); 
7scan a remote network through which access to the known network is to 8be established (Par. [0040], Network connected machine starts assessing security of its own external network connectivity by using its built-in scanner (S).), wherein the scanning is configured to identify an unsecure 5network element on the remote network (Par. [0041], The built-in security scanner identifies a number and a severity level of discovered, if any, security vulnerabilities for this particular machine's external network connection.); 
6deny access to the known network (Par. [0042], Based on a security policy, an agent (A) installed on this particular machine that is connected to the Internet/network may notify a user that this particular location that is used to connect to the Internet/network is insecure, or prevent user's machine to establish any network connection.); and 
Loza discloses a method of scanning a remote network for vulnerabilities and denying access to a known network if vulnerabilities are found. Loza fails to explicitly disclose that the vulnerabilities is relate to at least one unsecured network element. 
However, Bansal teaches a non-transitory computer-readable medium coupled to the processing resource, wherein the non-transitory computer-readable medium has stored thereon instructions that when 5executed by the processing resource cause the processing resource to (Par. [0054], Moreover, some exemplary embodiments may include a non-transitory computer-readable storage medium having computer readable code stored thereon for programming a computer, server, appliance, device, processor, circuit, etc. each of which may include a processor to perform functions as described and claimed herein): 
identifying at least one unsecure network element on the 7remote network (Par. [0014], The application discovers all hosts on the network and uses a cloud service such as via a cloud-based system to detect potentially malicious IOTs with known vulnerabilities. Based on an enterprise policy or user's preferences, the solution can alert if any IOT device tries to communicate with the user's device or if the user's device itself broadcasts services running on the device such as screen sharing/file sharing).
Loza and Bansal are analogous references to the claimed invention as they both pertain to a method of scanning a network and identifying vulnerabilities. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Loza using the method of identifying an unsecured network element as taught by  of Bansal. Such modification enables protecting the known network since attackers can gain access to secured networks through an unsecured network element on a remote network that a user is using to connect to the secured network.
The combination of Loza and Bansal teaches a method of scanning a network and identifying an unsecure element. The combination fails to teach the actions to be taken if no vulnerabilities are discovered. 
However, Dupont teaches 8based at least in part upon on failure to identify any unsecure network element on 9the remote network (Fig. 7, block 705), request a grant of access from the known network to the processing 10device (Par. [0060], A successful scan 705 is accompanied by host characteristics that identify the client host to NACS (i.e. requesting access). 715. RAD & agent information is combined to create a host identity 720. NACS commands the RAD to remove the filters for the affected session 725 and the process continues to post-connect monitoring of FIG. 8).  
Loza, Bansal and Dupont are analogous references to the claimed invention as they pertain to a method of scanning a network and identifying vulnerabilities. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Loza and Bansal using the method of requesting access to a network after the scanning confirms that there are no unsecured elements in the network. Such modification will reduce network threats since the network where remote access is requested from is confirmed to be secure.

Regarding claim 15, Loza discloses perform a method (Par. [0013], a method of providing a warning of an insecure network connection between a client device and a server.) comprising: 
6receiving a request to access a known network (Par. [0048], In a number of situations, a program or agent on the remote user's machine (i.e. processing device) may automatically connect to a security scanner upon the user's attempt (i.e. request) to connect to the corporate server.); 
7scanning a remote network through which access to the known network is to 8be established (Par. [0040], Network connected machine starts assessing security of its own external network connectivity by using its built-in scanner (S).), wherein the scanning is configured to identify an unsecure 5network element on the remote network (Par. [0041], The built-in security scanner identifies a number and a severity level of discovered, if any, security vulnerabilities for this particular machine's external network connection.); 
6denying access to the known network (Par. [0042], Based on a security policy, an agent (A) installed on this particular machine that is connected to the Internet/network may notify a user that this particular location that is used to connect to the Internet/network is insecure, or prevent user's machine to establish any network connection.); and 
Loza discloses a method of scanning a remote network for vulnerabilities and denying access to a known network if vulnerabilities are found. Loza fails to explicitly disclose that the vulnerabilities is relate to at least one unsecured network element. 
However, Bansal teaches  A non-transitory computer-readable storage medium embodying a set of 2instructions, which when executed by one or more processing resources of a computer system, 3causes the one or more processing resources to (Par. [0054], Moreover, some exemplary embodiments may include a non-transitory computer-readable storage medium having computer readable code stored thereon for programming a computer, server, appliance, device, processor, circuit, etc. each of which may include a processor to perform functions as described and claimed herein)
 identifying at least one unsecure network element on the 7remote network (Par. [0014], The application discovers all hosts on the network and uses a cloud service such as via a cloud-based system to detect potentially malicious IOTs with known vulnerabilities. Based on an enterprise policy or user's preferences, the solution can alert if any IOT device tries to communicate with the user's device or if the user's device itself broadcasts services running on the device such as screen sharing/file sharing).
Loza and Bansal are analogous references to the claimed invention as they both pertain to a method of scanning a network and identifying vulnerabilities. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Loza using the method of identifying an unsecured network element as taught by  of Bansal. Such modification enables protecting the known network since attackers can gain access to secured networks through an unsecured network element on a remote network that a user is using to connect to the secured network.
The combination of Loza and Bansal teaches a method of scanning a network and identifying an unsecure element. The combination fails to teach the actions to be taken if no vulnerabilities are discovered. 
However, Dupont teaches 8based at least in part upon on failure to identify any unsecure network element on 9the remote network (Fig. 7, block 705), requesting a grant of access from the known network to the processing 10device (Par. [0060], A successful scan 705 is accompanied by host characteristics that identify the client host to NACS (i.e. requesting access). 715. RAD & agent information is combined to create a host identity 720. NACS commands the RAD to remove the filters for the affected session 725 and the process continues to post-connect monitoring of FIG. 8).  
Loza, Bansal and Dupont are analogous references to the claimed invention as they pertain to a method of scanning a network and identifying vulnerabilities. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Loza and Bansal using the method of requesting access to a network after the scanning confirms that there are no unsecured elements in the network. Such modification will reduce network threats since the network where remote access is requested from is confirmed to be secure.

System claim 13 is related to the system using the method as claimed in method claim 2. Therefore, system claim 13 is rejected for the same reason of obviousness as used for claim 2.

System claim 14 is related to the system using the method as claimed in method claim 3. Therefore, system claim 14 is rejected for the same reason of obviousness as used for claim 3.

Apparatus claim 17 is related to the apparatus using the method as claimed in method claim 6. Therefore, apparatus claim 17 is rejected for the same reason of obviousness as used for claim 6.

Apparatus claim 19 is related to the apparatus using the method as claimed in method claim 9. Therefore, apparatus claim 19 is rejected for the same reason of obviousness as used for claim 9.

Apparatus claim 20 is related to the apparatus using the method as claimed in method claim 10. Therefore, apparatus claim 20 is rejected for the same reason of obviousness as used for claim 10.

Claims 5, 7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Loza in view of Bansal and Dupont and further in view of Sahay et. al. (U.S. Patent No. 8707395 B2), hereinafter Sahay.

1	Regarding claim 5, The combination of Loza, Bansal and Dupont teaches the method of claim 1, 
 Loza further discloses the method further comprising:
 2upon denying access to the known network by the processing device, providing a 3message to a user of the processing device requesting the user to (Par. [0053], It will also be understood that the present invention can be used as a trigger to provide a message to a user to download and properly install a particular security measure on the remote machine, as directed by a corporate IT policy etc. This would enable an IT administrator to set a policy, so as to automatically prevent access further into a network until the security measure is installed and working on the remote machine) .
Loza discloses a method of providing a message to the user of the processing device to install security measured. Loza fails to disclose providing a message that requests a user to change the remote network.
However, Sahay teaches access the known network via 4another remote network ( Col. 7, lines 37-44, In step 318, the client device may continue to be monitored for its security context, and the access controller may reassign the client device to another access zone or VLAN based on one or more triggering events. The triggering events may include, for example, a change in the security context, a security violation by the client device, a security violation detected in the network, and an operator-initiated request to reassign the client device.).  
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Loza, Bansal and Dupont using a method of proving a message to a user requesting to access a known network via another network as taught by Sahay. Such modification helps reduce threat to a known network by preventing access from a vulnerable remote network.

Regarding claim 7, The combination of Loza, Bansal and Dupont teaches the method of claim 6,	Dupont in the combination teaches mitigating the security issue of the unsecure network element. The combination fails to teach connecting to another remote network as one of the mitigating actions.
However, Sahay teaches wherin mitigating the security issue of the unsecure network element includes connecting, by the processing device, the processing device 3to another remote network (Col. 7, lines 37-44, the access controller may reassign the client device to another access zone or VLAN based on one or more triggering events. The triggering events may include, for example, a change in the security context, a security violation by the client device, a security violation detected in the network, and an operator-initiated request to reassign the client device.).  
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Loza, Bansal and Dupont using a method of proving a message to a user requesting to access a known network via another network as taught by Sahay. Such modification helps reduce threat to a known network by preventing access from a vulnerable remote network.

1 Regarding claim 11, The combination of Loza, Bansal and Dupont teaches the method of claim 10, 
Loza further discloses 2upon disconnecting the processing device from the known network by the 3processing device, providing a message to a user of the processing device (Par. [0053], It will also be understood that the present invention can be used as a trigger to provide a message to a user to download and properly install a particular security measure on the remote machine, as directed by a corporate IT policy etc. This would enable an IT administrator to set a policy, so as to automatically prevent access further into a network until the security measure is installed and working on the remote machine) 
Loza discloses a method of providing a message to the user of the processing device to install security measured. Loza fails to disclose providing a message that requests a user to change the remote network.
However, Sahay teaches access the known network via 4another remote network ( Col. 7, lines 37-44, In step 318, the client device may continue to be monitored for its security context, and the access controller may reassign the client device to another access zone or VLAN based on one or more triggering events. The triggering events may include, for example, a change in the security context, a security violation by the client device, a security violation detected in the network, and an operator-initiated request to reassign the client device.).  
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Loza, Bansal and Dupont using a method of proving a message to a user requesting to access a known network via another network as taught by Sahay. Such modification helps reduce threat to a known network by preventing access from a vulnerable remote network.

Apparatus claim 16 is related to the apparatus using the method as claimed in method claim 5. Therefore, apparatus claim 16 is rejected for the same reason of obviousness as used for claim 5.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loza in view of Bansal, Dupont and Sahay and further in view of Bareket et. al. (U.S. Patent Application Publication No. 20180213574 A1), hereinafter Bareket.

Regarding claim 8, The combination of Loza, Bansal and Dupont teaches the method of claim 6, 
The combination teaches method of mitigating security vulnerabilities of unsecured network. The combination fails to teach starting a VPN application and requesting access to a known network through the VPN.
However, Bareket teaches wherein mitigating the security issue of the 2unsecure network element includes starting, by the processing device, a virtual private network 3application, and wherein requesting the grant of access from the known network to the 4processing device is done over a virtual private network ( Par. [0066], As shown at 106, the probe agent 222 automatically initializes (invokes, launches) the VPN client 224 according to the determined accessibility, i.e. the probe agent 222 invokes the VPN client 224 in case the accessibility is determined valid (feasible). The VPN client 224 then establishes the VPN link with the VPN server 214 over the unsecure wireless network 210. The data transmitted over the VPN link (tunnel) and/or part of it may be encrypted to increase information security of the transmitted data to prevent interception and/or altering of the transmitted data by a potential malicious party that may be monitoring the unsecure wireless network 210. ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined teaching of Loza, Bansal and Dupont in claim 6 by starting a VPN application and requesting access through the VPN application as taught by Bareket. Such modification will make the known network more secure since a VPN provides a secure encrypted connection.

Apparatus claim 18 is related to the apparatus using the method as claimed in method claim 8. Therefore, apparatus claim 18 is rejected for the same reason of obviousness as used for claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watkins (U.S. Patent Application Publication No.  20040268145 A1)  teaches a method of receiving a network access request from a remote device and scanning the device of the remote user before granting access to the enterprise network.
Maarseveen (U.S. Patent Application Publication No.US 20220231990 A1) teaches a method of detecting and isolating network devices that are found to be malicious. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawit Woldemariam whose telephone number is (571)272-2560. The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado, can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Dawit Woldemariam/
Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496